DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Invention I, claims 1-11 and 20, in the reply filed October 13, 2021, has been acknowledged.
The traversal is on the grounds that the process set forth can be used to make a materially different product, as noted by the Examiner in the restriction requirement mailed August 25, 2021, and requests another example be provided. Applicant’s attention is directed to US 6,389,697 (Benoit), where electromagnetically formed lands are utilized in automotive frames, and US 9,500,304 (Golovashchenko), where electromagnetically formed lands are utilized in connecting pipes of dissimilar materials.
Applicant further submits it would not be practical for an “EMF joint” to be formed by heat or force. The Examiner notes that the term EMF, or electromagnetically formed, in product claims 1-11 and 20, constitutes a product by process limitation which does not impart additional structure on the claim, as such claim 1 only requires a formed joint. Applicant is reminded that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on 
The Examiner respectfully further notes that examining multiple patentably distinct inventions together in the same application would impose a serious burden on the examiner, as such would require the search of multiple patentably distinct features that otherwise would not have to be searched for, applying appropriate prior art rejections and having to consider and respond to attorney arguments regarding such multiple patentably distinct features and rejections. 
Finally, it should be noted that, as stated at page 4 of the election requirement, upon the allowance of a generic claim, Applicant will be entitled to rejoinder of withdrawn process claims that include all the limitations of the allowable product/apparatus claim.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-19 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.

Status of Claims
	Claims 1-20 are pending. Claims 12-19 stand withdrawn as noted above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 2531263 (Tschersitschke; the citations of which are taken from the attached translation).
Regarding claim 1, Tschersitschke discloses a torque tube assembly (see Figures 1 and 2, and Abstract, lines 1-3) comprising:
a torque tube (12); and
a fitting (10) attached to the torque tube by a first EMF joint (at 16, 17) and by a second EMF joint (at 14, 18),
wherein the first EMF joint comprises a first plurality of torque lands (16) formed proximate a first end of the torque tube and a first plurality of fitting lands (17) formed proximate a first end of the fitting; and
the second EMF joint comprises a second plurality of torque lands (14) formed distal to the first end of the torque tube and a second plurality of fitting lands (18) formed distal to the first end of the fitting.
NOTE: As previously noted, the term EMF, or electromagnetically formed, in product claims 1-11 and 20, constitutes a product by process limitation which does not impart additional structure on the claim. Applicant is reminded that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 2, Tschersitschke discloses the first plurality of torque lands (16) comprises a first ring of torque lands that are distributed circumferentially about the torque tube (10) and the first plurality of fitting lands (17) comprises a first ring of fitting lands that are distributed circumferentially about the fitting, the first ring of torque lands being located adjacent to the first ring of fitting lands (see Figures 1 and 2).
Regarding claim 3, Tschersitschke discloses the second plurality of torque lands (14) comprises a second ring of torque lands that are distributed circumferentially about the torque tube and the second plurality of fitting lands (18) comprises a second ring of fitting lands that are distributed circumferentially about the fitting, the second ring of torque lands being located adjacent to the second ring of fitting lands (see Figures 1 and 2).
Regarding claim 4, Tschersitschke discloses a first torque land in the first ring of torque lands (16) is longitudinally aligned with a first torque land in the second ring of torque lands (14; see Figures 1 and 2)).
Regarding claim 5, Tschersitschke discloses a first torque land in the first ring of torque lands (16) is longitudinally offset from a first torque land in the second ring of torque lands (14; see Figures 1 and 2).
Regarding claim 8, Tschersitschke discloses the torque tube (10) is part of an aircraft wing flap or slat actuating system.
It is to be noted the limitation “is part of an aircraft wing flap or slat actuating system”, constitutes an intended use recitation. Applicant is reminded that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,739,316 (Schwartz) in view of Tschersitschke.
Regarding claim 1, Schwartz discloses a torque tube assembly (200; see Figures 3-5) comprising:
a torque tube (304); and
a fitting (400) attached to the torque tube by a first EMF joint (formed at end 302 in Figure 5),
wherein the first EMF joint comprises a first plurality of torque lands formed proximate a first end of the torque tube and a first plurality of fitting lands formed proximate a first end of the fitting (see annotated Figure 1 below).

    PNG
    media_image1.png
    295
    397
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 5 of Schwartz
Schwartz does not expressly disclose the fitting being also attached to the torque tube by a second EMF joint, wherein the second EMF joint comprises a second plurality of torque lands formed distal to the first end of the torque tube and a second plurality of fitting lands formed distal to the first end of the fitting.
Tschersitschke discloses a torque tube assembly (see Figures 1 and 2, and Abstract, lines 1-3) comprising:
a torque tube (12); and
a fitting (10) attached to the torque tube by a first EMF joint (at 16, 17) and by a second EMF joint (at 14, 18),
wherein the first EMF joint comprises a first plurality of torque lands (16) formed proximate a first end of the torque tube and a first plurality of fitting lands (17) formed proximate a first end of the fitting; and
the second EMF joint comprises a second plurality of torque lands (14) formed distal to the first end of the torque tube and a second plurality of fitting lands (18) formed distal to the first end of the fitting.
Tschersitschke teaches this structure provides a high strength connection which is secured against relative axial displacement and rotation between the torque tube and fitting (see paragraph [0005]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the torque tube assembly of Schwartz such that the fitting is also attached to the torque tube by a second EMF joint, wherein the second EMF joint comprises a second plurality of torque lands formed distal to the first end of the torque tube and a second plurality of fitting lands formed distal to the first end of the fitting, as taught by Tschersitschke, in order to provide a high strength connection which is secured against relative axial displacement and rotation between the torque tube and fitting.
NOTE: As previously noted, the term EMF, or electromagnetically formed, in product claims 1-11 and 20, constitutes a product by process limitation which does not impart additional structure on the claim. Applicant is reminded that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 2, Tschersitschke teaches the first plurality of torque lands (16) comprises a first ring of torque lands that are distributed circumferentially about the torque tube (10) and the first plurality of fitting lands (17) comprises a first ring of fitting lands that are distributed circumferentially about the fitting, the first ring of torque lands being located adjacent to the first ring of fitting lands (see Figures 1 and 2).
Regarding claim 3, Tschersitschke teaches the second plurality of torque lands (14) comprises a second ring of torque lands that are distributed circumferentially about the torque tube and the second plurality of fitting lands (18) comprises a second ring of fitting lands that are distributed circumferentially about the fitting, the second ring of torque lands being located adjacent to the second ring of fitting lands (see Figures 1 and 2).
Regarding claim 4, Tschersitschke teaches a first torque land in the first ring of torque lands (16) is longitudinally aligned with a first torque land in the second ring of torque lands (14; see Figures 1 and 2)).
Regarding claim 5, Tschersitschke teaches a first torque land in the first ring of torque lands (16) is longitudinally offset from a first torque land in the second ring of torque lands (14; see Figures 1 and 2).
Regarding claim 8, Schwartz teaches the torque tube is part of an aircraft wing flap or slat actuating system (see column 1, lines 6-8)..
Regarding claim 9, Schwartz teaches a universal joint (300/402) attached to the fitting.
Regarding claim 10, Schwartz teaches the universal joint (300/402) connects the fitting to a tubular member (228) and longitudinal axes of the fitting and the tubular member intersect at an angle (see column 7, line 58, through column 8, line 3), but does not expressly disclose said angle being about 5 degrees or more.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. a universal joint allowing for angular displacement) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schwartz and Tschersitschke such that said angle being about 5 degrees or more, as such a modification involves only routine skill in the art. One of ordinary skill in the art would be motivated to make a modification that would allow for an angle of 5 degrees or more dependent upon the intended application.
Regarding claim 20,  Schwartz discloses a torque tube assembly (200; see Figures 3-5) comprising:
a universal joint (300/402);
a torque tube (304); and
a fitting (400) attached to the torque tube by a first EMF joint (formed at end 302 in Figure 5),
wherein the first EMF joint comprises a first plurality of torque lands formed proximate a first end of the torque tube and a first plurality of fitting lands formed proximate a first end of the fitting (see annotated Figure 1 below).
wherein the universal joint, the torque tube, and the fitting are part of an aircraft wing flap or slat actuating system (see column 1, lines 6-8).
Schwartz does not expressly disclose the fitting being also attached to the torque tube by a second EMF joint, wherein the second EMF joint comprises a second plurality of torque lands formed distal to the first end of the torque tube and a second plurality of fitting lands formed distal to the first end of the fitting.
Tschersitschke discloses a torque tube assembly (see Figures 1 and 2, and Abstract, lines 1-3) comprising:
a torque tube (12); and
a fitting (10) attached to the torque tube by a first EMF joint (at 16, 17) and by a second EMF joint (at 14, 18),
wherein the first EMF joint comprises a first plurality of torque lands (16) formed proximate a first end of the torque tube and a first plurality of fitting lands (17) formed proximate a first end of the fitting; and
the second EMF joint comprises a second plurality of torque lands (14) formed distal to the first end of the torque tube and a second plurality of fitting lands (18) formed distal to the first end of the fitting.
Tschersitschke teaches this structure provides a high strength connection which is secured against relative axial displacement and rotation between the torque tube and fitting (see paragraph [0005]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the torque tube assembly of Schwartz such that the fitting is also attached to the torque tube by a second EMF joint, wherein the second EMF joint comprises a second plurality of torque lands formed distal to the first end of the torque tube and a second plurality of fitting lands formed distal to the first end of the fitting, as taught by Tschersitschke, in order to provide a high strength connection which is secured against relative axial displacement and rotation between the torque tube and fitting.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schwartz and Tschersitschke, and further in view of US 7,363,945 (Saha).
Regarding claim 6, the combination of Schwartz and Tschersitschke teaches the torque tube assembly of claim 1, but does not expressly disclose at least one torque land in the first plurality of torque lands (see annotated Figure 1 above as to Schwartz, 16 of Tschersitschke) includes a groove, and at least one fitting land (see annotated Figure 1 above as to Schwartz, 17 of Tschersitschke) in the first plurality of fitting lands includes a groove.
Saha teaches at least one torque land in a first plurality of torque lands (92) includes a groove (created by 168 during forming; see column 6, lines 35-59), and at least one fitting land in the first plurality of fitting lands (160) includes a groove (168; see Figure 9A). Saha teaches this structure provides a torque tube assembly with increased fatigue life, increased axial and torque load strength, minimizes tube weight, allows for increased tube material variation, and decreases end fitting manufacture costs and torque tube raw material costs (see column 2, lines 31-44). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the torque tube assembly of the combination of Schwartz and Tschersitschke, such that at least one torque land in the first plurality of torque lands includes a groove, and at least one fitting land in the first plurality of fitting lands includes a groove, as taught in Saha, in order to provide a torque tube assembly with increased fatigue life, increased axial and torque load strength, minimizes tube weight, allows for increased tube material variation, and decreases end fitting manufacture costs and torque tube raw material costs.
Regarding claim 7, the combination of Schwartz, Tschersitschke, and Saha teaches the torque tube assembly of claim 6, wherein at least one torque land in the second plurality of torque lands (see annotated Figure 1 above as to Schwartz, 14 of Tschersitschke) includes a groove (taught by Saha), and at least one fitting land in the second plurality of fitting lands (see annotated Figure 1 above as to Schwartz, 18 of Tschersitschke) includes a groove (taught by Saha).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schwartz and Tschersitschke, and further in view of US 5,983,478 (Dolan).
The combination of Schwartz and Tschersitschke teaches the torque tube assembly of claim 1, but does not expressly disclose the torque tube (304) comprises aluminum and the fitting (400) comprises steel.
Dolan teaches a torque tube assembly, wherein a torque tube (32) comprises aluminum and a fitting (34) comprises steel (see column 4, line 40, through column 5, line 15). Dolan teaches this structure provides a torque transmitting mechanical joint between the tube and the insert that is as strong or stronger than the tube itself and is very fatigue resistant (see column 1, lines 3-15). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the torque tube assembly of the combination of Schwartz and Tschersitschke, such that the torque tube comprises aluminum and the fitting comprises steel, as taught in Dolan, in order to provide a torque transmitting mechanical joint between the tube and the insert that is as strong or stronger than the tube itself and is very fatigue resistant.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
November 4, 2021